DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to communications filed 08/10/2021.  

EXAMINER'S AMENDMENT
An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

          Authorization for this Examiner's Amendment was given in a telephone interview with Robert M. Abrahamsen, (Reg. 40,886) September 10, 2021. 
	With this examiner’s amendment, Claims 1-6, 8-13, 15-16, 22, and 25- 27 are amended. Claims 7, 14, 23, 24, and 28- 32 have been canceled. New claims 33-32 have been added. Claims 1-6, 8-13, 15-16, 22, 25-27 and 33-41 are allowed. 

The claims have been amended as follows:

1.	(Currently Amended) A method, comprising:
determining, by a first client device, a need for improved communication between the first client device and a network, the first client device connected to the network via a first connection;
broadcasting, by the first client device, a first message indicating the need for improved communication;

receiving, by the first client device and in response to broadcasting the first message, second and third messages from second and third client devices, respectively, the second message including a first indication of a first available bandwidth of a second connection between the second client device and the network, and the third message including a second indication of a second available bandwidth of a third connection between the third client device and the network;
determining, based at least in part on the first indication and the second indication, that the first available bandwidth of the second connection is greater than the second available bandwidth of the third connection;
establishing, by the first client device and based at least in part on the first available bandwidth of the second connection being greater than the second available bandwidth of the third connection client device and [[a]] the second client device; and
communicating, by the first client device, with the network via a communications channel that includes the first peer-to-peer connection and [[a]] the second connection between the second client device and the network. 

2.	(Currently Amended) The method of claim [[1]] 33, wherein determining the need for improved communication further comprises:
	determining that at least one performance parameter of the first connection is inadequate for the at least one application.

3.	(Currently Amended) The method of claim 2, wherein the at least one performance parameter of the first connection includes a third available bandwidth of the first connection, and determining that the at least one performance parameter of the first connection is inadequate further comprises:
determining the third available bandwidth of the first connection; and
determining that the third available bandwidth of the first connection is below a threshold.

4.	(Currently Amended) The method of claim 1, further comprising:
	based at least in part on the first available bandwidth of the second connection being greater than the second available bandwidth of the third connection client device to the second client device, a message requesting establishment of the first peer-to-peer connection.

5.	(Currently Amended) The method of claim 1, further comprising: 
determining a first priority status assigned to the first client device; and
determining a second priority status assigned to the second client device; 
wherein establishing the first peer-to-peer connection is further based at least in part on the first priority status and the second priority status.

6.	(Currently Amended) The method of claim [[30]] 1, further comprising:
determining that the second available bandwidth of the second connection is above a threshold;
wherein establishing the first peer-to-peer connection is further based at least in part on the second available bandwidth of the second connection being above the threshold.

7.	(Canceled)

8.	(Currently Amended) The method of claim 1, further comprising:
determining a strength of a first signal emitted by a wireless interface of the second client device; and
determining that the strength of the first signal is above a threshold; 
wherein establishing the first peer-to-peer connection is further based at least in part on the strength of the first signal being above the threshold.

9.	(Currently Amended) The method of claim 1, further comprising:
determining a strength of a first signal emitted by a wireless interface of the second client device; 
the third client device; and
determining that the strength of the first signal is greater than the strength of the second signal;
wherein establishing the first peer-to-peer connection is further based at least in part on the strength of the first signal being greater than the strength of the second signal.

10.	(Currently Amended) The method of claim 1, further comprising:
sending, to a computing system, an authentication request identifying a user of the first client device;
receiving, from the computing system and based at least in part on the authentication request, a token; and 
encrypting communications sent over the first peer-to-peer connection based at least in part on the token.

11.	(Currently Amended) At least one non-transitory computer-readable medium encoded with instructions which, when executed by at least one processor included in a first client device connected to a network via a first connection, cause the first client device to:
determine a need for improved communication between the first client device and the network;
broadcast a first message indicating the need for improved communication;

receive, in response to broadcasting the first message, second and third messages from second and third client devices, respectively, the second message including a first indication of a first available bandwidth of a second connection between the second client device and the network, and the third message including a second indication of a second available bandwidth of a third connection between the third client device and the network;
determine, based at least in part on the first indication and the second indication, that the first available bandwidth of the second connection is greater than the second available bandwidth of the third connection;
establish, based at least in part on the first available bandwidth of the second connection being greater than the second available bandwidth of the third connection client device and [[a]] the second client device; and
communicate with the network via a communications channel that includes the first peer-to-peer connection and [[a]] the second connection between the second client device and the network. 

12.	(Currently Amended) The at least one non-transitory computer-readable medium of claim [[11]] 34, encoded with additional instructions which, when executed by at least one processor, further cause the first client device to determine the need for improved communication at least by:
	determining that at least one performance parameter of the first connection is inadequate for the at least one application.

13.	(Currently Amended) The at least one non-transitory computer-readable medium of claim 11, encoded with additional instructions which, when executed by at least one processor, further cause the first client device to:
	based at least in part on the first available bandwidth of the second connection being greater than the second available bandwidth of the third connection client device, a message requesting establishment of the first peer-to-peer connection.

14.	(Canceled)

15.	(Currently Amended) The at least one non-transitory computer-readable medium of claim 11, encoded with additional instructions which, when executed by at least one processor, further cause the first client device to:
determine a strength of a first signal emitted by a wireless interface of the second client device; 
the third client device; 
determine that the strength of the first signal is greater than the strength of the second signal; and
establish the first peer-to-peer connection further based at least in part on the strength of the first signal being greater than the strength of the second signal.

16.	(Currently Amended) The at least one non-transitory computer-readable medium of claim 11, encoded with additional instructions which, when executed by at least one processor, further cause the first client device to:
send, to a computing system, an authentication request identifying a user of the first client device;
receive, from the computing system and based at least in part on the authentication request, a token; and 
encrypt communications sent over the first peer-to-peer connection based at least in part on the token.

17-21.	(Canceled)

22.	(Currently Amended) The method of claim 1, further comprising:
	establishing a second peer-to-peer connection between the first client device and at least one other device; 
	wherein communicating with the network further comprises communicating with the network via a bonded communications channel that includes both the first peer-to-peer connection and the second peer-to-peer connection.

23-24.	(Canceled)

25.	(Currently Amended) A first client device, comprising:

at least one computer-readable medium encoded with instructions which, when executed by at least one processor, cause the first client device to:
determine a need for improved communication between the first client device and a network to which the first client device is connected via a first connection,
broadcast a first message indicating the need for improved communication,

receive, in response to broadcasting the first message, second and third messages from second and third client devices, respectively, the second message including a first indication of a first available bandwidth of a second connection between the second client device and the network, and the third message including a second indication of a second available bandwidth of a third connection between the third client device and the network,
determine, based at least in part on the first indication and the second indication, that the first available bandwidth of the second connection is greater than the second available bandwidth of the third connection,
establish, based at least in part on the first available bandwidth of the second connection being greater than the second available bandwidth of the third connection client device and [[a]] the second client device, and
communicate with the network via a communications channel that includes the first peer-to-peer connection and [[a]] the second connection between the second client device and the network. 

26.	(Currently Amended) The first client device of claim [[25]] 41, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by at least one processor, further cause the first client device to determine the need for improved communication at least by:


27.	(Currently Amended) The first client device of claim 25, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by at least one processor, further cause the first client device to:
	based at least in part on the first available bandwidth of the second connection being greater than the second available bandwidth of the third connection client device, a message requesting establishment of the first peer-to-peer connection.

28-32.	(Canceled)

33.	(New) The method of claim 1, further comprising:
determining, by the first client device, that the first client device accesses at least one application designated as being of a first level of importance relative to other applications;
wherein establishing the first peer-to-peer connection is further based at least in part on the at least one application being designated as of the first level of importance.

34.	(New) The at least one non-transitory computer-readable medium of claim 11, encoded with additional instructions which, when executed by at least one processor, further cause the first client device to: 
determine that the first client device accesses at least one application designated as being of a first level of importance relative to other applications; and
establish the first peer-to-peer connection further based at least in part on the at least one application being designated as of the first level of importance.

35.	(New) The at least one non-transitory computer-readable medium of claim 12, wherein the at 
determining the third available bandwidth of the first connection; and
determining that the third available bandwidth of the first connection is below a threshold.

36.	(New) The at least one non-transitory computer-readable medium of claim 11, further encoded with additional instructions which, when executed by at least one processor, further cause the first client device to:
 determine a first priority status assigned to the first client device; 
determine a second priority status assigned to the second client device; and
establish the first peer-to-peer connection further based at least in part on the first priority status and the second priority status.

37.	(New) The at least one non-transitory computer-readable medium of claim 11, further encoded with additional instructions which, when executed by at least one processor, further cause the first client device to:
determine that the second available bandwidth of the second connection is above a threshold; and
establish the first peer-to-peer connection further based at least in part on the second available bandwidth of the second connection being above the threshold.

38.	(New) The at least one non-transitory computer-readable medium of claim 11, further encoded with additional instructions which, when executed by at least one processor, further cause the first client device to:
determine a strength of a first signal emitted by a wireless interface of the second client device; 

establish the first peer-to-peer connection further based at least in part on the strength of the first signal being above the threshold.

39.	(New) The at least one non-transitory computer-readable medium of claim 11, further encoded with additional instructions which, when executed by at least one processor, further cause the first client device to:
send, to a computing system, an authentication request identifying a user of the first client device;
receive, from the computing system and based at least in part on the authentication request, a token; and 
encrypt communications sent over the first peer-to-peer connection based at least in part on the token.

40.	(New) The at least one non-transitory computer-readable medium of claim 11, further encoded with additional instructions which, when executed by at least one processor, further cause the first client device to:
establish a second peer-to-peer connection between the first client device and at least one other device; and
	communicate with the network at least in part by communicating with the network via a bonded communications channel that includes both the first peer-to-peer connection and the second peer-to-peer connection.

41. 	(New)  The first client device of claim 25, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by at least one processor, further cause the first client device to:
determine that the first client device accesses at least one application designated as being of a first level of importance relative to other applications; and



REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
Claims are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, Prior arts do not teach or suggest all the steps recited in the claim limitations explicitly " broadcasting, by the first client device, a first message indicating the need for improved communication; receiving, by the first client device and in response to broadcasting the first message, second and third messages from second and third client devices, respectively, the second message including a first indication of a first available bandwidth of a second connection between the second client device and the network, and the third message including a second indication of a second available bandwidth of a third connection between the third client device and the network; determining, based at least in part on the first indication and the second indication, that the first available bandwidth of the second connection is greater than the second available bandwidth of the third connection; establishing, by the first client device and based at least in part on the first available bandwidth of the second connection being greater than the second available bandwidth of the third connection, a first peer-to-peer connection between the first client device and the second client device”.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






09/07/2021
/ELIZABETH KASSA/Examiner, Art Unit 2457


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457